TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00479-CR


Jeremy Ryan McClintock, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 07-781-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Jeremy Ryan McClintock seeks to challenge his conviction for three counts of
forgery.  A document filed by the trial court clerk contains this statement: 

 Defendant agrees to plead guilty to the above specified offense(s), true to
enhancement allegations, if any, judicially confess, waive any right to appeal this
case or expunge or seal any records related to any offenses included in the plea
agreement.  In addition, all evidence seized in connection with the arrest and
prosecution may be destroyed.

 State agrees to recommend the defendant pleas open to the Court and agrees to
waive his right to appeal.

(Underlining in original, bold emphasis added, italicized emphasis handwritten on blank in
document.)  The trial court certified that McClintock does not have the right to appeal because he
waived the right of appeal.  See Tex. R. App. P. 25.2(d).

		The appeal is dismissed.  Id.

						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Jurisdiction
Filed:   November 21, 2008
Do Not Publish